Citation Nr: 0205837	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  94-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for a 
chorioretinal scar of the left eye, currently evaluated as 20 
percent disabling.

(The issue of entitlement to service connection for stomach 
ulcers will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
pursuant to an order of the United States Court of Appeals 
for Veterans Claims (Court) dated in April 2001.  That order 
vacated an August 2000 decision of the Board, and remanded 
the matter to the Board for additional consideration.  

The matter originally came before the Board on appeal of 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In a May 1996 
decision, the Board had remanded the issue of entitlement to 
an evaluation in excess of 20 percent for a chorioretinal 
scar of the left eye to the RO for additional development of 
the record.  The issue of entitlement to service connection 
for stomach ulcers came before the Board on appeal of an 
August 1998 rating decision of the RO which denied 
entitlement to service connection for stomach ulcers.

The Board is undertaking additional development of the issue 
of entitlement to service connection for stomach ulcers 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
veteran's and his representative's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.	


FINDING OF FACT

The veteran's service-connected chorioretinal scar of the 
left eye is manifested by not more than concentric 
constriction of the visual field to approximately within 6 
degrees of fixation, with right eye visual acuity of 20/40.  


CONCLUSION OF LAW

The criteria for an increased evaluation for chorioretinal 
scar of the left eye are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.484a, Diagnostic Codes 6009, 6076, 6077, 6080 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Considerations

The veteran has theorized that his service-connected left eye 
injury warrants an increased rating.  

The Board notes that during the pendency of this appeal on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107), which provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate claims for benefits under laws 
administered by VA.  VCAA is applicable to all claims filed 
on or after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.  

Under the VCAA and implementing VA regulations, VA has a duty 
to notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  Second, VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

In the instant case, the Board finds that VA has fulfilled 
both its duties to notify and assist imposed by the VCAA with 
respect to the claim for an increased rating for the service-
connected eye injury.  The Board notes that the matter was 
remanded by the Board specifically for consideration in light 
of the VCAA.  The veteran was provided adequate notice as to 
the requirements of his claim by the statement of the case 
issued by the RO to the veteran in June 1994.  During the 
development of his claim, the veteran was provided adequate 
notice as to the evidence needed to substantiate his eye 
claim in the supplemental statement of the case issued in 
August 1999.  Since the case was returned to the Board from 
the Court, the veteran was provided the opportunity to 
provide evidence and argument.  Thus, the Board finds that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the increased rating issue on appeal 
has been obtained; thus, VA has satisfied its duty to assist.  
The veteran's service medical records have been obtained and 
associated with the claims folder.  The veteran was afforded 
VA examination for his eye condition.  Additionally, records 
and extensive opinions from a private ophthalmologist have 
been obtained.  The veteran has not claimed that an 
additional eye examination is warranted.  He has not 
asserted, nor does the evidence reflect, that there is a need 
for additional examination.  For example, the veteran has not 
alleged nor does the record suggest blindness in the non 
service connected eye.  Under the circumstances, an 
additional examination would not be helpful.  Therefore, VA 
has also satisfied its duty to assist the veteran in the 
development of his claim.

A brief review of the procedural history of this claim is 
relevant.  The veteran filed his original claim for 
entitlement to service connection for an eye injury in 
January 1992.  That claim was granted by a rating decision 
dated in December 1992.  A 20 percent rating was assigned, 
and the veteran has sought a higher evaluation since that 
decision was issued.  

II.  Increased Rating Claim

Service medical records reflect the veteran injured his left 
eye while playing soccer in 1960.  Clinical records note 
visual field defects in the upper and lateral fields.  The 
veteran was assigned a permanent limited profile due to 
traumatic retinopathy of the left eye.  He was restricted 
from duty requiring good binocular vision.

Upon VA eye examination dated in April 1992, the veteran 
complained of blurry vision in the left eye.  Examination of 
the left eye revealed uncorrected visual acuity of 20/50 in 
the right eye and 20/300 in the left eye.  Visual acuity with 
glasses was noted as 20/30 in the right eye and 20/80 in the 
left eye.  On manifest refraction, the veteran's visual 
acuity was found to be 20/30 in the right eye and 20/40 in 
the left eye with the same correction as glasses.  Near 
vision was measured at J16 in the right eye and J800 in the 
left eye.  Pupil examination and extraocular muscle function 
were both normal.  On initial visual field testing, the 
veteran exhibited a very marked constricted visual field in 
the left eye.  Additionally, the right eye showed a bizarre 
visual field that was inconsistent with the examination.  
Visual fields were repeated and the right eye showed an 
essentially normal visual field, although there were some 
hysterical aspects to it.  The left eye again showed a very 
constricted visual field.  Slit lamp examination was normal 
bilaterally and lens examination was clear bilaterally.  
Funduscopy examination, with the direct and indirect 
ophthalmoscope showed a cup-to-disc ratio of 0.2 in the right 
eye and was otherwise normal.  In the left eye, there was a 
chorioretinal scar superior to the disc along the superior 
temporal arcade.

The examiner opined that the veteran had a chorioretinal scar 
in the left eye; however, it was not consistent with the 
degree of visual loss exhibited in the visual field.  It was 
also noted that the veteran reported, with the same 
refraction in the left eye, to see 20/80 at one moment and 
20/40 at another.  This was not consistent.  The examiner 
also stated that on initial examination in the right eye, the 
veteran reported having a marked visual field defect and then 
on retesting, had a more or less normal visual field.  The 
examiner opined that not all of these findings were 
consistent.  He further opined that there was real pathology 
in the left eye, consisting of chorioretinal scarring, but it 
appeared to be exaggerated in this examination.

Upon reexamination of the veteran's eyes in June 1992, the 
examiner noted that visual acuity was remeasured and was 
20/40 in the right eye and 20/50 in the left eye.  The 
examiner noted this was consistent with the previous 
examination and he believed it was accurate.  Visual field 
testing was also repeated, and the right visual field was 
noted as normal.  In the left eye, there was marked 
constriction of the visual field, but it was consistent with 
the previous one and the examiner noted he believed it was 
accurate.  The remainder of the eye examination was normal.  
The examiner noted the veteran's left eye was injured in 1960 
when he was kicked in the eye during a soccer game.  Since 
that time, the visual acuity had remained poor in the right 
eye.  The examiner reiterated that examination showed a best 
corrected visual acuity of 20/40 in the right eye and 20/50 
in the left eye.

In a December 1992 rating decision, the RO granted service 
connection for a chorioretinal scar of the left eye, 
evaluated as 20 percent disabling, effective from January 
1992.  The veteran filed a notice of disagreement as to that 
determination.

In December 1993, the RO referred the veteran's claims file 
to the Director of Compensation and Pension Service for 
evaluation of visual efficiency.  A March 1994 record from 
the Director of Compensation and Pension services reflects 
that the veteran's claims folder had been reviewed and a 
determination of visual efficiency would not result in an 
evaluation greater than the currently assigned 20 percent.  
Thus, increased benefits were not warranted.

In a January 1997 VA examination report, the examiner noted 
the veteran had uncorrected visual acuity of 20/40 in the 
right eye and 20/60 in the left eye.  Best corrected visual 
acuity was noted as 20/25 in the right eye and 20/24 in the 
left eye.  Best corrected near vision was noted as J7 in the 
right eye and J16 in the left eye.  Visual field examination 
showed a marked constriction of the left visual field. 
Tension by applanation was 14 millimeters of mercury in each 
eye.  Lens examination showed a trace of nuclear sclerosis, 
bilaterally.  There was a chorioretinal scar along the 
temporal vein and artery of the left eye.  The examination 
saw no hemorrhaging or active disease in the scarred retinal 
tissue.  Diagnoses of chorioretinal scar, left eye, secondary 
to soccer injury in 1960; mild reduction of visual acuity in 
the left eye to 20/40, secondary to soccer injury; and marked 
reduction in visual field, secondary to soccer injury, were 
noted.  The examiner commented that the veteran's mild 
reduction of visual acuity and marked visual field impairment 
appeared to be stable from the examination four years earlier 
and he saw no reason why it would not remain stable for the 
foreseeable future.

In February 1998, the RO referred the veteran's claims file 
to the Director of Compensation and Pension Service for 
evaluation of visual efficiency.  In an August 1998 letter, 
the Director stated that a determination of visual efficiency 
would not result in an evaluation higher than the currently 
assigned 20 percent.  It was further stated that increased 
benefits were not warranted.

In a November 1998 statement, the 1997 VA eye examiner stated 
that the veteran had sustained an injury to the left eye in 
1960 resulting in choroidal bleeding and scarring in the left 
eye with a reduction of visual acuity and visual field in the 
left eye.  Visual field testing showed a visual field that 
measured normal parameters in the right eye on two visual 
fields, the first being done in June 1992 and the second in 
January 1997.  The visual field in the left eye showed a 
concentric constriction of the visual fields on both June 
1992 and January 1997.  The examiner reported the visual 
field was concentrically constricted to approximately within 
6 degrees of fixation.

A June 1999 VA discharge summary reflects the veteran was 
admitted for observation following three episodes of 
amaurosis fugax involving the left eye over the previous 48 
hours.  It was noted the veteran had had a diagnosis of 
intermittent atrial fibrillation for six to seven years and 
had an episode of congestive heart failure in April 1999, 
which was felt to have been caused by a prolonged episode of 
sustained atrial fibrillation.  The veteran was seen by an 
optometrist who found evidence of old left eye damage but no 
anatomic eye lesions that would have caused his presenting 
symptoms.  The optometrist felt this was probably consistent 
with amaurosis fugax.  The veteran's condition at discharge 
was noted as fair.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  The 
veteran's chorioretinal scar of the left eye is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 
4.84a, Diagnostic Codes 6009-6080 (2001).  Ratings are based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2001) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The regulations provide that unhealed injuries of the eye are 
to be rated from 10 to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, with a minimum rating 
during active pathology of 10 percent.  See 38 C.F.R. § 
4.84a, Diagnostic Code 6009.

Impairment of the field of vision is rated pursuant to 38 
C.F.R. § 4.84a, Diagnostic Code 6080, which provides that 
unilateral impairment of the visual field with concentric 
contraction to 60 degrees but not to 45 degrees warrants a 10 
percent evaluation.  Unilateral concentric contraction to 45 
degrees but not to 30 degrees warrants a 10 percent 
evaluation.  A 10 percent evaluation is also warranted for 
unilateral concentric contraction to 30 degrees but not 15 
degrees.  Unilateral concentric contraction of the visual 
field to 15 degrees but not to 5 degrees warrants a 20 
percent evaluation.  A 30 percent evaluation is warranted for 
unilateral concentric contraction of the visual field to 5 
degrees.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.

The medical evidence of record reflects that the veteran's 
left eye visual field is concentrically constricted to 
approximately within 6 degrees of fixation.  The right eye 
visual field has been noted as normal.  This symptomatology 
is indicative of a 20 percent evaluation pursuant to 38 
C.F.R. § 4.84a, Diagnostic Code 6080.  As there is no medical 
evidence of concentric constriction to 5 degrees, the Board 
cannot conclude that a 30 percent evaluation is warranted.

The Board also recognizes that the veteran was hospitalized 
in June 1999 with complaints of episodic blindness in the 
left eye.  However, the medical evidence of record reflects 
that evaluation by an optometrist revealed no anatomic eye 
legions that would have caused his symptoms.  The optometrist 
felt the veteran's symptomatology was consistent with 
amaurosis fugax.  Thus, consideration of this evidence would 
not warrant an evaluation in excess of 20 percent for the 
veteran's service connected chorioretinal scar of the left 
eye.  The Board also notes the record is silent for medical 
evidence of pain, rest-requirements, or episodic incapacity 
as a result of the service-connected chorioretinal scar.  

Furthermore, the Board emphasizes that the veteran has not 
alleged, and the record does not indicate, that the veteran 
is blind in the non service-connected eye.  The Board 
reiterates that the veteran was provided opportunity to make 
such an assertion on multiple occasions during the appeals 
process, and stresses that the veteran has not made any 
relevant arguments.  Under the circumstances, given the 
current disability rating, the Schedule does not provide for 
a higher rating for the veteran's service-connected eye 
disability.  See generally 38 C.F.R. §§ 4.75-4.84 (2001).

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  38 
C.F.R. § 4.1 (2001) specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's left eye disability 
results in marked interference with employment or frequent 
periods of hospitalization.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records.  A disability evaluation in excess of 20 percent is 
denied based upon the totality of the evidence, without 
predominate focus on the recent evidence of record. Such 
review is consistent with the Court's recent decision in 
Fenderson.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
service-connected disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned 20 percent evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Although the veteran has said 
he is disabled due to his service-connected left eye 
disability, the Board does not find that the veteran's record 
of treatment or his clinical findings on examination show a 
disability picture that renders the schedule impractical in 
this case.  In fact his restrictions are consistent with his 
current level of disability.  Although he has complained of 
difficulty, he has not been hospitalized for treatment or 
therapy in any way related to the service-connected left eye 
with the exception of the one incident of amaurosis fugax in 
June 1999.  Overall, the record suggests that the 
manifestations of the service-connected disability are not so 
uniquely debilitating as to render the Schedule impracticable 
.  Under these circumstances, the Board determines that the 
criteria for assignment of an extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In denying the veteran's claim for an increased rating, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for a chorioretinal 
scar of the left eye is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

